 

Exhibit 10.1

 

May 15, 2015

 

[Address]

 

Dear Nick:

 

Congratulations on your assignment to Billerica, Massachusetts, as Executive
Vice President and President of Performance Chemicals and Specialty Fluids,
reporting to me.  The effective date of your assignment in Billerica is
anticipated to be July 1, 2015 but will be the date you are authorized to work
in the United States.  Your assignment in Billerica is expected to last three
years.  

 

The following are the specific compensation and relocation elements related to
your assignment.  To the extent the terms set forth in this assignment letter
are different from the terms of the employment agreement between you and Cabot
Switzerland GmbH effective April 1, 2010 (the “Employment Agreement”), the terms
of this letter shall apply during your assignment in Billerica.  All other terms
and provisions of the Employment Agreement shall remain in full force and
effect.

 

Compensation and Taxes

Your base salary at the beginning of the assignment is 430,000 CHF.  Payment of
your base salary will be adjusted to reflect deductions for certain expenses
typically incurred by similarly situated employees in Switzerland and additions
for certain allowances for expenses typically incurred by similarly situated
employees in Billerica, in accordance with Cabot’s International Assignment
Policy, it being understood that the amount of the car allowance while you are
on this assignment shall be USD 15,000 annually.  

 

In addition,  Cabot will provide you furnished housing and will pay the cost of
all utilities for the duration of your assignment.  Rent will be paid on your
behalf by Cabot.  

 

You will continue to be eligible to participate in Cabot’s short-term incentive
compensation program (STI) with a target bonus opportunity equal to 60% of your
base salary (currently 430,000 CHF), and in Cabot’s long-term incentive
compensation program.

 

In addition, while you are on assignment in Billerica, you will be covered under
the tax equalization provisions of Cabot’s International Assignment Policy.  

 

Relocation; Payment of Loss on Sale of Home

To assist you with your relocation, you will receive benefits consistent with
the International Assignment Policy including a taxable relocation allowance
equal to one month of your base salary and a taxable one-time payment of USD
28,000, in lieu of a sea freight shipment, payable at the beginning of the
assignment.  

 

If you sell your home in Switzerland either (i) while you are on assignment or,
(ii) in the event your employment is terminated by Cabot without cause during
your assignment, during the six-month notice period provided in the Employment
Agreement,  Cabot will reimburse you for the appropriate transaction fees you
are required to pay in connection with the sale, and for any loss on sale in the
event the gross sales price is less than the amount you paid to purchase the
land and build the house, provided any such loss on sale payment shall not
exceed USD 100,000.    

 

Home Leave

You and your spouse will be eligible for one home leave per year, in accordance
with the terms of the International Assignment Policy.  In addition, Cabot will
provide you with a payment in the amount of USD 25,000 annually, which is
intended to be used for the cost of travel by you or members of your immediate
family necessitated by your assignment.  

 

Benefits

You will continue to remain covered under the Swiss pension plan.  You and your
eligible dependents will be covered under the medical and dental plan for
international assignees.   The plan will also cover you for life and disability
benefits.  Cabot will pay the premium for this plan for the duration of your
assignment.   To comply with regulations in Switzerland, you will be required to
maintain health coverage via your home country plan.  You will continue to bear
the cost of this premium.  You will be eligible for the Executive Financial
Planning benefit which can assist you with your tax and financial planning
matters.  

 

Separation

Should your employment with Cabot be involuntarily terminated by Cabot without
cause, Cabot agrees to assist you in repatriating to Switzerland in accordance
with the provisions of the International Assignment Policy, and as early as
possible in the six-month notice period described in the Employment Agreement.

 

--------------------------------------------------------------------------------

 

 

This assignment letter supersedes all communications, oral and written, between
you and Cabot regarding the terms of your assignment.   Notwithstanding anything
in this assignment letter to the contrary, Cabot shall have the right to amend,
modify, change, discontinue or terminate health and welfare benefits at any time
and for any reason.

 

Sincerely,

 

/s/ Patrick M. Prevost

 

Patrick M. Prevost

President and CEO Cabot Corporation

 

I understand and accept this assignment and agree to the terms outlined in this
letter.  I am not relying on any other representations in accepting this offer
of assignment.

 

/s/ Nicholas S. Cross                   

 

Nicholas Stewart Cross

EVP and President, Performance Chemicals and Specialty Fluids

 

Cc:

R. Sisco, SVP HR

P. LeLacheur, HR Manager

D. Unger, HR Manager

V. Leonard, HR Director, Shared Services

J. Jones, Global Mobility Program Manager

J. Bell, Chief Counsel, Securities and Governance

 

 

 

--------------------------------------------------------------------------------

 

 

 

ARBEITSVERTRAG

 

zwischen der

 

 

CABOT Switzerland GmbH

als Arbeitgeberin und

Nicholas Steward Cross,

[Date of Birth]

[Citizenship]

nachstehend Mitarbeiter genannt,

wird folgender Arbeitsvertrag abgeschlossen:

 

 

Eintritt

1. April 2010

 

 

Funktion

Vice President and General Manager, EMEA

 

 

Lohn

CHF 322'470.-- brutto pro Jahr

 

in 12 gleich grossen monatlichen Raten ausbezahlt.

 

Diese Position berechtigt zur Teilnahme am CABOT's Bonussystem ,STI" und
,LTl".  Das STI und LTl basiert auf der Erreichung  gewisser Unternehmens- und
Betriebsziele sowie der individuellen Zielerreichung.

 

Die gesetzlichen und reglementarischen, persönlichen Beiträge an die Sozial- und
Vorsorgeinstitutionen werden durch die Firma vom Lohn abgezogen.

 

Lohnabtretungen ohne ausdrückliche Einwilligung der

Arbeitgeberin werden nicht anerkannt.

 

 

Probezeit

keine

 

Kündigungsfrist

Nach Ablauf der Probezeit betragt die Kündigungsfrist 6 Monate. Eine Kündigung
hat schriftlich zu erfolgen. Mit Erreichung des AHV-Rentenalters endet das
Arbeitsverhältnis.

 

In der Regel soli vor einer beabsichtigten  Kündigung ein Gespräch stattfinden.




EMPLOYMENT CONTRACT

 

between

 

 

CABOT Switzerland GmbH

referred to below as the employer and

Nicholas Steward-Cross,

[Date of Birth]

[Citizenship]

referred to below as the employee,

is hereby concluded:

 

 

Commencement

April 1, 2010

 

 

Position

Vice President and General Manager, EMEA

 

 

Salary

CHF 322'470 - gross per year

 

paid in 12 equal monthly installments

 

Your position is deemed to be eligible for CABOT's incentive plans "STI" as well
as "LTl". They are both subject to the achievement of certain corporate,
business and individual performance objectives.

 

The statutory and regulatory personal contributions to the social insurance and
pension schemes will be deducted from the salary by the company.

 

Salary assignments are not accepted without the express authorization of the
employer.

 

 

Probationary period

non

 

Notice Period

After expiry of the probationary period, the notice period is 6 months. Notice
must be given in writing. The employment contract ends when the employee reaches
retirement age.

 

As a general rule, a discussion will be held before the intention to give notice
is put into effect.

 

 

--------------------------------------------------------------------------------



Arbeitsvertrag/Employment Contract

Nicholas Steward Cross

2/4

 

 

 

Arbeitspensum, Arbeitszeit

Die wöchentliche Sollarbeitszeit beträgt für Vollzeitbeschäftigte 42
Stunden.  Das Salär ist das Entgelt sowohl für reguläre Arbeitsstunden als auch
für Ueberstunden, Ueberzeit und für andere Dienst­ leistungen, die der
Mitarbeiter für die Arbeitgeberin erbringt.

 

 

Ferien

Der Ferienanspruch beläuft sich auf 27 Tage pro Kalenderjahr (pro rata
temporis).

 

 

Datenschutz

Die Arbeitgeberin verarbeitet gewisse persönliche Daten EDV-unterstützt und
führt eine  Personalakte. Der Mitarbeiter hat das Recht zur Einsichtnahme. Die
elektronische Verarbeitung kann zentralisiert werden und der Mitarbeiter ist mit
dem Datentransfer auch ins aussereuropäische Ausland einverstanden.

 

 

Sorgfalt

Der Mitarbeiter führt die ihm  Obertragenen Arbeiten gewissenhaft und sorgfältig
aus und wahrt die lnteressen der Arbeitgeberin. Der Mitarbeiter verpflichtet
sich, sämtliche betrieblichen Einrichtungen fachgerecht zu bedienen und
sorgfältig zu behandeln.

 

 

Verschwiegenheit

Der Mitarbeiter ist zur Verschwiegenheit über geschäftliche Angelegenheiten
während und nach Beendigung des Arbeitsverhältnisses verpflichtet. Bei einem
Austritt sind sämtliche Geschäftsunterlagen der Arbeitgeberin unaufgefordert
zurück zugeben. Veröffentlichungen,  welche den Tätigkeitsbereich der
Arbeitgeberin betreffen, bedurfen der vorausgehenden Genehmigung durch die
Geschäftsleitung.

 

 

Erfindungen und Urheberrecht

Erfindungen von Mitarbeitenden, welche sie bei der Ausübung ihrer dienstlichen
Tätigkeit machen, gehören unabhängig von ihrer Schutzfähigkeit durch Patente der
Firma. Sämtliche Urheber- und Eigentumsrechte an urheberrechtlich geschützten
Werken  (darunter fallen auch Computerprogramme), welche Mitarbeitende während
der Dauer des Arbeitsverhältnisses bei der Ausübung ihrer dienstlichen Tätigkeit
schaffen,  gehören der Firma. Urheberrechtlich geschützte Werke dürfen nicht
widerrechtlich kopiert werden.




Work load, working time

The nominal weekly working hours is 42 hours for persons in full-time
employment. The salary shall be the remuneration for both, regular working time,
overtime (Ueberstunden), excess-overtime (Ueberzeit) and any other service
rendered by the employee for the employer.

 

 

Holidays

The holiday entitlement is 27 days per calendar year (pro rated).

 

 

Data protection

The employer processes some personal data with EDP assistance and keeps a
personal file. The employee is entitled to examine the file. The electronic
processing of personal data might be centralized and the employee agrees to the
data transfer to non European countries.

 

 

Diligence

The employee shall perform the tasks entrusted to her carefully and diligently
and safeguard the employer's interests. The employee undertakes to use all
company's equipment professionally and to exercise due care.

 

 

Discretion

The employee is required to treat all business matters with due discretion both
during and after termination of the employment contract. When leaving the
company, all business documents of the employer must be returned without the
need for any special request to do so. Publications relating to the area of
activity of the employer require the prior approval of the management.

 

 

Inventions and copyright

Inventions made by staff members while carrying out their professional duties
are the property of the company, regardless of their eligibility for patents.
All copyright and intellectual property rights in works protected by copyright
(including computer programs) created by employees while carrying out their
professional activities for the duration of their employment contract belong to
the company. Works protected by copyright may not be unlawfully copied.

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



Arbeitsvertrag/Employment Contract

Nicholas Steward Cross

3/4

 

                      

 

Lohnfortzahlung bei Krankheit und Unfall

Bei unverschuldeter Abwesenheit zufolge Krankheit oder Unfall ist der Lohn (bis
zu einem max. Jahreslohn von CHF 300'000) wahrend 730 Tagen innert 900 Tagen zu
80% versichert. Der Mitarbeiter zahlt an die Versicherungsprämie 1 % des
Bruttolohnes. Die Prämie wird über die Lohnabrechnung abgezogen.

 

 

Unfallversicherung

Der  Mitarbeiter ist im  Rahmen der gesetzlichen Bestimmungen gegen Berufs- und
Nichtberufsunfall versichert. Die Prämie für die Nichtberufsunfall­ Versicherung
geht zu Lasten des Mitarbeiters.

 

 

Vorsorgeeinrichtung der 2. Saute für lnvaliditat, Tod und Alter

Der Mitarbeiter  tritt  der   Vorsorgeeinrichtung bei Aufnahme und
Mitgliedschaft richten sich nach den entsprechenden Reglementen.

 

 

Gesetz, Reglemente und Vereinbarungen

Der Mitarbeiter nimmt zur Kenntnis, dass die nach­ folgend aufgeführten
Reglemente und Verein­ barungen einen integrierenden Bestandteil dieses
Vertrages bilden:

 

•

Personalreglement

•

Global Ethics and Compliance Standards

•

Reglement der Vorsorgeeinrichtung

 

lm Übrigen gelten die Bestimmungen von Art. 319ff. des Schweizerischen
Obligationenrechtes.

 

 

Ǎnderungen im Tätigkeitsbereich

Die Arbeitgeberin behält sich vor, dem Mitarbeiter vorüber gehend oder dauernd
auch Arbeiten zu übertragen, die ausserhalb der bei der Anstellung vereinbarten
Tätigkeit liegen. Sie berücksichtigt dabei die beruflichen Fähigkeiten und
Neigungen des Mitarbeiters. Aenderungen können auch einen zumutbaren Wechsel des
Arbeitsortes zur Folge haben.

 

 

Nebenbeschäftigungen

Eine private Erwerbstätigkeit, auch ausserhalb der Arbeitszeit, bedarf der
ausdrücklichen Zustimmung der Arbeitgeberin. Auch vor Annahme eines politischen
Amtes oder einer anderen Tätigkeit im öffentlichen Interesse holt der
Mitarbeiter die Stellungnahme der Arbeitgeberin ein.




Continued payment of salary during illness

In the event of absence due to illness or accident through no fault of the
employee, the salary is 80% of the salary (up to a max. annual salary of CHF
300'000) is insured for 730 days within a period of 900 days. The employee
contributes with 1 % of his gross salary to the insurance premium. This premium
is deducted from the salary account.

 

 

Accident insurance

The employee is insured against occupational and other accidents pursuant to the
statutory provisions. The employee herself pays the premium for non­
occupational accident insurance.

 

 

2nd pillar pension I disability, death and retirement scheme

The employee is required to join the pension/disability, death and retirement
scheme. Affiliation and membership are governed by the relevant regulations.

 

 

Law, regulations and agreements

The employee duly notes that the following regulations and agreements form an
integral part of the present contract:

 

•

Staff Regulation

•

Global Ethics and Compliance Standards

•

Pension scheme regulation

 

The provisions of Art.319 ff of the Swiss Code of

Obligations likewise apply.

 

 

Changes in field of activity

The employer reserves the right to allocate tasks to the employee either
temporarily or permanently which do not fall within the scope of the duties
agreed upon recruitment. The employer takes into consideration the professional
aptitudes and inclinations of the employee. Changes may also result in a
reasonable change in the premises of employment.

 

 

Secondary employment

Private gainful employment, even outside the normal working hours, requires the
express consent of the employer. Before accepting political office or any other
activity in the public interest, the employee must seek the opinion of the
employer.

 

 

--------------------------------------------------------------------------------



Arbeitsvertrag/Employment Contract

Nicholas Steward Cross

4/4

 

 

 

Besondere Vereinbarungen

Die Anstellung erfolgt unter dem Vorbehalt der Erteilung der Arbeits- und
Aufenthaltsbewilligung durch die kantonalen Behörden.

 

Der Arbeitsvertrag ist zum besseren Verständnis in zweisprachig aufgesetzt, die
deutsche Version ist jedoch die rechtlich bindende.

 

 

Relocation

Entsprechend der ,,European Permanent Transfer Policy".  Dies beinhaltet  zwei
Nettomonatsgehälter plus eine Einmalzahllung von CHF 5'000.- netto.

 

 

Housing Rental Support Benefit

lm 1. Jahr: CHF 2'500.-- brutto pro Monat

lm 2. Jahr: CHF 2'000.-- brutto pro Monat

lm 3. Jahr: CHF 1'500.-- brutto pro Monat

 

 

Geschäftswagen und Repräsentationskosten

Entsprechend dem lokalen Reglement.

 

 

Gerichtsstand

Die Rechtsbeziehungen zwischen der Arbeitgeberin und dem Mitarbeiter unterliegen
ausschliesslich schweizerischem Recht. Als Gerichtsstand wird Schaffhausen
vereinbart.

 

Schaffhausen, den 22. März, 2010

 




Special agreements

This contract will take effect after receipt of the working permit.

 

The employment contract is set up bilingual for the better understanding; the
German version is the binding one.

 

 

Relocation

Per ,,European Permanent Transfer Policy". This includes a two months net
payment as well as a lump sum of CHF 5'000.-net.

 

 

Housing Rental Support Benefit

Year 1 = CHF 2'500.-- gross per month

Year 2 = CHF 2'000.-- gross per month

Year 3 = CHF 1'500.-- gross per month

 

 

Car and Representation Allowance

Based on Local Policy.

 

 

Place of jurisdiction

Legal relations between the employer and the employee shall be governed
exclusively by the laws of Switzerland. Schaffhausen is agreed as the place of
jurisdiction.

 

 

CABOT Switzerland GmbH

 

 

/s/ Martin Frey

/s/ Wilbert van de Kar

/s/ Nicholas Steward Cross

Martin Frey

Wilbert van de kar

Nicolas Steward Cross

Geshäftsführer

Human Resources Director Europe

Mitarbeiter/Employee

 

 

Ein Exemplar dieses Vertrages erhält der Mitarbeiter, das Zweite die
Arbeitgeberin.

One copy of this agreement is intended for the employee and the second for the
employer.

 